SMITH, Judge
dissenting.
I dissent from the decision of the majority to quash the appeal in this case because Petitioner, International Land Acquisitions, Inc., failed to file a petition for review pursuant to Pa. R.A.P. 1502. Petitioner filed instead a notice of appeal from the December 1998 order of Respondent, Pennsylvania Public Utility Commission, and as a consequence failed to provide the requisite statement of its objections to the order. It appears, however, that the Pennsylvania Supreme Court has relaxed enforcement of the Rules of Appellate Procedure and has adopted a more liberal approach in interpreting the Rules.
The Supreme Court recently reversed this Court and required it to dispose of the merits of an appeal in a case where the petitioner filed a petition for review from an order of the State Employes’ Retirement Board, but the petitioner failed to provide the requisite statement of the petitioner’s reasons why he believed the Board erred. This Court quashed the appeal; however, the Supreme Court in Gierschick v. State Employes’ Retirement Board, 551 Pa. 585, 712 A.2d 280 (1998), reversed this Court’s decision in Gierschick v. State Employes’ Retirement Board (Pa.Cmwlth., No. 1799 C.D.1997, filed August 18, 1997) and remanded the appeal to this Court for a determination on the merits. Further, in this Court’s recent decision in Rocco v. *1002Workers’ Compensation Appeal Board (Parkside Realty Constr.), 725 A.2d 239 (Pa.Cmwlth.1999), the Court followed the Supreme Court’s instruction in Shovel Transfer & Storage, Inc. v. Pennsylvania Liquor Control Board, 547 Pa. 210, 689 A.2d 910 (1997), that courts are to apply a liberal construction of the Rules of Appellate Procedure to achieve a just, speedy and inexpensive determination of all matters governed by the Rules.
In Rocco the petitioner similarly filed a notice of appeal rather than the requisite petition for review containing a statement of objections to the order appealed, but the Court denied the respondent’s motion to quash. Instead the Court permitted the petitioner’s clarification of his improvidently filed notice of appeal. Petitioner in the case sub judice acknowledged that it failed to amend its notice of appeal, but it nevertheless relied on Rocco and on the contention that it narrowly complied with the rules because the Court docketed its filing as a petition for review. I would follow the liberal construction rule and deny Respondent’s motion to quash and proceed to decide the merits of Petitioner’s appeal.